DETAILED ACTION

EXAMINER’S REMARKS
The after final claim amendment filed March 28, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goudappel et al. US 2019/0053528 in view of Koxholt et al. US 2005/0048168.
Regarding Claim 1, Goudappel et al. discloses an ice cream (‘528, Paragraph [0149]) comprising cooked high amylose rice (‘528, Paragraph [0045]).
Goudappel et al. is silent regarding a content ratio of the cooked high amylose rice being 0.1 to 20.0% by mass.
Koxholt et al. discloses an ice cream (‘168, Paragraph [0049]) comprising high amylose rice (‘168, Paragraph [0037]) that has been cooked (‘168, Paragraph [0042]) wherein a content ratio of the starch is up to about 4% by weight of the product (‘168, Paragraph [0048]), which falls within the claimed range of a content ratio of the high amylose rice being 0.1 to 20.0% by mass of the total raw materials of the ice cream.
Both Goudappel et al. and Koxholt et al. are directed towards the same field of endeavor of ice cream comprising cooked high amylose rice.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of starch used in the ice cream composition to have a content ratio of up to about 4% by weight, which falls within the claimed content ratio range of high amylose rice of 0.1 to 20.0% by mass, as taught by Koxholt et al. since where the claimed ranges overlaps ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one of ordinary skill in the art would adjust the amount of starch used in 
Further regarding Claim 1, the limitations “cooked high amylose rice” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).  The recitation of the high amylose rice being cooked is a product by process limitation.
Regarding Claim 2, Koxholt et al. discloses an ice cream (‘168, Paragraph [0049]) comprising high amylose rice (‘168, Paragraph [0037]) that has been cooked (‘168, Paragraph [0042]) wherein a content ratio of the starch is up to about 4% by weight of the product (‘168, Paragraph [0048]), which overlaps the claimed range of a content ratio of the cooked high amylose rice being 1 to 10% by mass by mass of the total raw materials of the ice cream.  Both Goudappel et al. and Koxholt et al. are directed towards the same field of endeavor of ice cream comprising high amylose rice.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of starch used in the ice cream composition to have a content ratio of up to about 4% by weight, which overlaps the claimed content ratio range of high amylose rice of 1 to 10% by mass, as taught by Koxholt et al. since where the claimed ranges overlaps ranges disclosed by the prior art a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one of ordinary skill in the art would adjust the amount of starch used in the ice cream composition based upon the desired end use application (‘168, Paragraph [0048]).
Regarding Claim 3, Foxholt et al. discloses the ice cream being a soft serve ice cream (frozen yogurt/soft frozen) (‘168, Paragraph [0016]).  Foxholt et al. also discloses an ice cream (‘168, Paragraph [0049]) comprising high amylose rice (‘168, Paragraph [0037]) that has been cooked (‘168, Paragraph [0042]) wherein a content ratio of the starch is up to about 4% by weight of the product (‘168, Paragraph [0048]), which overlaps the claimed range of a content ratio of the cooked high amylose rice being 1.5 to 4.5% by mass of the total raw materials of the ice cream.  Both Goudappel et al. and Koxholt et al. are directed towards the same field of endeavor of ice cream comprising high amylose rice.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of starch used in the ice cream composition to have a content ratio of up to about 4% by weight, which overlaps the claimed content ratio range of high amylose rice of 1.5 to 4.5% by mass, as taught by Koxholt et al. since where the claimed ranges overlaps ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,
Regarding Claim 4, Goudappel et al. discloses a stirring gelled product (precipitate phase) (‘528, Paragraphs [0045], [0126], and [0152]) with other raw materials (milk) (‘528, Paragraph [0149]) (fatty derivatives) (‘528, Paragraph [0043]) (oil) (‘528, Paragraph [0153]).  It is noted that applicant gives examples of other raw materials to include milk, fats, and oils (Specification, Paragraph [0038]).  Goudappel et al. does not disclose the stirring gelled product containing water that constitutes 12.0 to 17.5% by mass of the total raw materials of the ice cream.  However, differences in the concentration of the water/moisture content of the stirring gelled product with respect to the mass of the total raw materials of the ice cream will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such water/moisture content concentration is critical.  Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the water/moisture content of the stirring gelled product with respect to the total raw materials of the ice cream based upon the desired texture and mouthfeel imparted by a particular water/moisture level.  Examiner notes that the disclosure at the time of filing does not present any data regarding the claimed water/moisture content of the stirring gelled product of 12 to 17.5% by mass with respect to the total raw materials of the ice cream.  However, Examiner notes that an affidavit or declaration containing evidence of criticality or unexpected results of the claimed water/moisture content range would be considered by the examiner in determining the issue of obviousness of claims for Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1538, 218 USPQ 871, 879 (Fed. Cir. 1983) (MPEP § 716.01(a)).  Examiner notes that to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range in view of In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP § 716.02(d).II.) and that applicants have the burden of explaining data in any declaration they proffer as evidence of non-obviousness in view of Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992) (MPEP § 716.02(b).I.).
Regarding Claim 8, Koxholt et al. discloses the high amylose rice that has been cooked (‘168, Paragraph [0042]) wherein the cooked high amylose rice includes an amylose content of at least about 40% by weight amylose (‘168, Paragraph [0037]), which overlaps the claimed amylose content range of greater than or equal to 25%.  Where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Both Goudappel et al. and Koxholt et al. are directed towards the same field of endeavor of ice cream comprising high amylose rice.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amylose content of the cooked high amylose rice used in the ice cream composition to have an amylose content of at least about 40% by weight amylose, which overlaps the claimed amylose content of greater than or equal to 25%, as taught by Koxholt et al. since where the claimed ranges overlaps ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one of ordinary skill in the art would adjust amylose content used in the ice cream composition based upon the desired end use application (‘168, Paragraph [0048]).
Regarding Claim 9, Foxholt et al. discloses the ice cream (‘168, Paragraph [0049]) comprising high amylose rice (‘168, Paragraph [0037]) that has been cooked (‘168, Paragraph [0042]) wherein a content ratio of the starch is up to about 4% by weight of the product (‘168, Paragraph [0048]), which overlaps the claimed range of a content ratio of the cooked high amylose rice being 1.5 to 4.5% by mass of the total raw materials of the ice cream.  Both Goudappel et al. and Koxholt et al. are directed towards the same field of endeavor of ice cream comprising cooked high amylose rice.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of starch used in the ice cream composition to have a content ratio of up to about 4% by weight, which overlaps the claimed content ratio range of cooked high amylose rice of 1.5 to 4.5% by mass of total raw materials of the ice cream, as taught by Koxholt et al. since where the claimed ranges overlaps ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one of ordinary skill in the art would adjust the amount of starch used in the ice cream composition based upon the desired end use application (‘168, Paragraph [0048]).
Regarding Claim 10, Goudappel et al. discloses a stirring gelled product (precipitate phase) (‘528, Paragraphs [0045], [0126], and [0152]) with other raw 
Regarding Claim 11, Goudappel et al. discloses the stirring gelled product including the high amylose rice (‘528, Paragraphs [0045] and [0152]) that has been cooked (‘528, Paragraph [0045]).
Regarding Claim 12, the limitations “wherein the stirring gelled product is kneaded along with other raw materials” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).  This limitation merely requires the stirring gelled product including high amylose rice and other raw materials.  Goudappel et al. teaches using high amylose rice (‘528, Paragraphs [0045] and [0152]) mixed with other raw materials (milk) (‘528, Paragraph [0149]) (fatty derivatives) (‘528, Paragraph [0043]) (oil) (‘528, Paragraph [0153]).  It is noted that applicant gives examples of other raw materials to include milk, fats, and oils (Specification, Paragraph [0038]).
Regarding Claim 13, Goudappel et al. discloses a stirring gelled product (precipitate phase) (‘528, Paragraphs [0045], [0126], and [0152]) with other raw materials (milk) (‘528, Paragraph [0149]) (fatty derivatives) (‘528, Paragraph [0043]) (oil) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the water/moisture content of the stirring gelled product with respect to the total raw materials of the ice cream based upon the desired texture and mouthfeel imparted by a particular water/moisture level.  Examiner notes that the disclosure at the time of filing does not present any data regarding the claimed water/moisture content of the stirring gelled product of 12 to 17.5% by mass with respect to the total raw materials of the ice cream.  However, Examiner notes that an affidavit or declaration containing evidence of criticality or unexpected results of the claimed water/moisture content range would be considered by the examiner in determining the issue of obviousness of claims for patentability under 35 USC 103 in view of Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1538, 218 USPQ 871, 879 (Fed. Cir. 1983) (MPEP § 716.01(a)).  Examiner notes that to establish unexpected results over a claimed range, applicants should compare a In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP § 716.02(d).II.) and that applicants have the burden of explaining data in any declaration they proffer as evidence of non-obviousness in view of Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992) (MPEP § 716.02(b).I.).
Regarding Claims 14-15, the limitations “wherein the stirring gelled product is obtained by stirring the cooked high amylose rice” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).  This limitation merely requires the stirring gelled product including high amylose rice and other raw materials.  Goudappel et al. teaches using high amylose rice (‘528, Paragraphs [0045] and [0152]) mixed with other raw materials (milk) (‘528, Paragraph [0149]) (fatty derivatives) (‘528, Paragraph [0043]) (oil) (‘528, Paragraph [0153]).  It is noted that applicant gives examples of other raw materials to include milk, fats, and oils (Specification, Paragraph [0038]).

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive.
Applicant argues on Pages 4-5 of the Remarks that Claim 1 requires “a cooked high amylose rice” which applicant contends reflects structural aspects of high amylose rice, i.e. a cooked high amylose rice ingredient having a hydrated gelatinized structure that applicants allege is meaningfully different from an uncooked, ungelled high amylose rice ingredient.  Applicant argues that Goudappel teaches the starch may be treated by any method known in the art to mechanically alter the starch and that methods of physical treatment known in the art include high shear cooking but contends that Goudappel does not disclose an ice cream that includes the cooked high amylose rice and that Goudappel teaches precipitation of citrus fibers that can have a gel like appearance to which a powdered starch additive is added to obtain a semidry composition comprising citrus fibers and the additive and that the semidry composition is subjected to desolventizing and/or dehydrating step to obtain a dry composition used in the production of a large variety of food compositions such as ice cream.  Applicant contends that Goudappel does not teach a cooked and therefore hydrated and gelatinized high amylose rice in any food product such as an ice cream.  Applicant continues that Koxholt discloses cold water soluble starches that are pregelatinized that gel under freezer conditions in the ice cream system rather than after cooking and prior to addition to the ice cream product.
Examiner argues Goudappel et al. teaches fibers used to make food compositions such as ice cream (‘528, Paragraph [0129]) wherein a starch additive of high amylose rice is used in the composition wherein the starch is pregelatinized and 
Applicant argues on Pages 6-7 of the Remarks that Koxholt teaches a content ratio of the starch is up to about 4% by weight of the product but argues that this teaching does not disclose the claimed range of 0.1% to 20% with sufficient specificity and alleges that nothing in Koxholt provides a motivation to select a cooked high amylose rice that comprises 0.1 to 20.0% by mass of total raw materials of an ice cream and continues that none of the starches listed or examples tested in Koxholt include high amylose rice and Koxholt’s generic broad disclosure of a rice starch that may be included at least up to about 4$ by weight of the product does not render obvious the claimed individual species of the high amylose rice starch that is 0.1 to 20.0% by mass of total raw materials of the ice cream.
Examiner first notes that applicant’s statement that Koxholt teaches that the starch is used in an amount of at least up to about 4% by weight of the product is a prima facie case of obviousness in view of In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris,
Applicant argues on Pages 8-10 of the Remarks that the pending application provides evidence of unexpected results within a range of “a content ratio of the high amylose rice is 0.1 to 20.0% by mass of total raw materials of the ice cream” which applicant alleges renders Claim 1 nonobvious.  On Pages 8-10 of the Remarks, applicant points to alleged evidence of unexpected results via experimental examples shown in Experimental Examples 1-30 with test parameters and results summarized in Tables 1 and 2 of the Specification at Paragraphs [0081]-[0118] of the Specification.  Applicant points to Paragraph [0053] as allegedly providing evidence of unexpected results within a range of “a content ratio of the high amylose ice is 0.1 to 20.0% by mass of total raw materials of the ice cream.
Examiner first notes that the prior art combination already teaches the a narrower range than the range recited in Claim 1.  The phase “up to about 4.5%” encompasses the range of 0-4.5%, whereas the claimed range is far broader of 0.1-20%.  Therefore, the claimed range has sufficient specificity in that the range taught by Goudappel et al. is much more narrow and specific than the broad range claimed in Claim 1.  A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness in view of In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (MPEP § 2144.05.I.).  Second, it is noted that applicant’s generic statement that Experimental Examples 1-30 with test parameters and results summarized in Tables 1-2 of the Specification are not sufficient to establish unexpected results of the claimed range.  Applicant has not pointed to any specific example or table that shows a comparison of ice cream that the In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP § 716.02(d)).  Applicant has not indicated that the tests used in Experimental Examples 1-30 incorporate the claimed high amylose rice content ranges.  Furthermore, to establish unexpected results over a claimed range, applicants should compare a sufficient number of test both inside and outside the claimed range to show the criticality of the claimed range in view of In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP § 716.02(d).II.).  Therefore, applicant’s reliance on the experiments and tables in the specification is not sufficient to establish criticality or unexpected results of the claimed high amylose content range.  Therefore, the argument is not found persuasive.
Applicant argues on Pages 10-11 of the Remarks with respect to Claims 4 and 12-13 of the Remarks that Goudappel states that a slurry of citrus fibers is contacted with an organic solvent to obtain a precipitate phase which has a solid or a gel like 
Examiner argues a stirring gelled product (precipitate phase) (‘528, Paragraphs [0045], [0126], and [0152]) with other raw materials (milk) (‘528, Paragraph [0149]) (fatty derivatives) (‘528, Paragraph [0043]) (oil) (‘528, Paragraph [0153]).  It is noted that applicant gives examples of other raw materials to include milk, fats, and oils (Specification, Paragraph [0038]).  Goudappel et al. does not disclose the stirring gelled product containing water that constitutes 12.0 to 17.5% by mass of the total raw materials of the ice cream.  However, differences in the concentration of the water/moisture content of the stirring gelled product with respect to the mass of the total raw materials of the ice cream will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such water/moisture content concentration is critical.  Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the water/moisture content of the Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1538, 218 USPQ 871, 879 (Fed. Cir. 1983) (MPEP § 716.01(a)).  Examiner notes that to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range in view of In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP § 716.02(d).II.) and that applicants have the burden of explaining data in any declaration they proffer as evidence of non-obviousness in view of Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992) (MPEP § 716.02(b).I.).  Furthermore, the precipitate having a gel appearance reads on the claimed stirring gelled product.  Therefore, this argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ERICSON M LACHICA/Examiner, Art Unit 1792